DETAILED ACTION
Claims 1-15 are pending. 
Priority: 8/27/2020
Assignee: Ventana Micro systems

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/005,307(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain obvious variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Allowable Subject Matter
Claims 4, 9 and 14 contain allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter. The prior art of record does not contain this method of tag hashing.
Claims 4, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al.(2020), and further in view of Mukherjee et al.(20150134931).

As per claim 1 discloses, Campbell discloses:
A data cache memory for mitigating side channel attacks in a processor that comprises the data cache memory and that includes a translation context (TC)(Campbell, [0044  -- FIG. 2C illustrates a block diagram of another embodiment of a processing system 150. The processing system 150 includes a processing unit 102 (not shown), memory 120, a translation look-aside buffer (TLB/MMU) 104, and virtual cache memory 145. Accesses to virtual cache 145 are made using virtual addresses and if the virtual cache hits, e.g., there is a match in the virtual cache 145, then the referenced (mapped) data is supplied. ]), comprising: 
a first input that receives a virtual memory address(Campbell, [0067 -- At 1105, a process or thread, in this example a first process or thread, accesses the virtual cache. ]);
 a second input that receives the TC(Campbell, [0068 --  If there is a cache hit (1110: No), e.g., a virtual address and context tag match, then at 1115 the data referenced by the data access demand is provided. ]);
 control logic configured to: with each allocation of an entry of the data cache memory: use the received virtual memory address and the received TC to perform the allocation of the entry(Campbell, [0067 -- The virtual cache, may or may not have any entries, and to the extent there are no entries, or the virtual cache is not full, the virtual cache will allocate and store entries in the normal course. At 1110, upon a data access demand to the virtual cache it will be determined whether there is a hit or miss in the virtual cache.], [0068 --  If none of the virtual addresses in the virtual cache match the virtual address of the access demand, then an entry of the virtual cache is updated, replaced, or loaded (deallocated and allocated) with new data and the virtual cache directory is updated.]); 
and with each access of the data cache memory: use the received virtual memory address and the received TC in a correct determination of whether the access hits in the data cache memory(Campbell, [0068 --  If there is a cache hit (1110: No), e.g., a virtual address and context tag match, then at 1115 the data referenced by the data access demand is provided. That is, the data in the virtual cache entry with the matching virtual address and context tag is provided (read). If there is a virtual cache miss (1110: Yes), then at 1120 it is determined if the virtual cache miss was because of a difference or miscomparison between the context tag of the data access demand and the context tag of an entry in the virtual cache that has the same virtual address as the virtual address of the data access demand.]);
Campbell does not explicitly disclose the following, however Mukherjee discloses:
 and wherein the TC comprises: a virtual machine identifier (VMID)(Mukherjee, [0034 -- The process, and the corresponding loaded instruction, is associated with corresponding uncompressed software context identifiers, e.g., a security state 112, exception level 114, ASID 116, VMID 118, or a combination thereof]);
 or a privilege mode (PM) or a translation regime (TR)(Mukherjee, [0034 -- The process, and the corresponding loaded instruction, is associated with corresponding uncompressed software context identifiers, e.g., a security state 112, exception level 114, ASID 116, VMID 118, or a combination thereof]); 
both the VMID and the PM or the TR(Mukherjee, [0034 -- The process, and the corresponding loaded instruction, is associated with corresponding uncompressed software context identifiers, e.g., a security state 112, exception level 114, ASID 116, VMID 118, or a combination thereof]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Mukherjee into the system of Campbell for the benefit of the method enables significantly improving speed and power consumption efficiency of a microprocessor chip. The method enables enhancing processor performance, storing corresponding software context identifiers representing burden in terms of memory usage within the microprocessor or a core processor and maintaining multiple software contexts concurrently in the microprocessor or the core processor in an effective manner.

As per claim 2, the rejection of claim 1 is incorporated, in addition, Campbell discloses:
wherein the virtual memory address comprises a tag portion(Campbell, [0051 -- Column 320, labeled “VA (0:51),” is the virtual address tag, and in this embodiment is virtual address bits (0:51) for a 4K page virtual address]); 
wherein to use the received virtual memory address and the received TC to perform the allocation of the entry: the control logic includes the received tag portion of the virtual memory address and the TC in a tag of the entry(Campbell, [0068 --  If there is a cache hit (1110: No), e.g., a virtual address and context tag match, then at 1115 the data referenced by the data access demand is provided. That is, the data in the virtual cache entry with the matching virtual address and context tag is provided (read). If there is a virtual cache miss (1110: Yes), then at 1120 it is determined if the virtual cache miss was because of a difference or miscomparison between the context tag of the data access demand and the context tag of an entry in the virtual cache that has the same virtual address as the virtual address of the data access demand]); 
and wherein to use the received virtual memory address and the received TC in the correct determination of whether the access hits in the data cache memory: the control logic compares the tag of the entry with the received tag portion of the virtual memory address and the received TC(Campbell, [0068 --  One manner of making this determination is to determine if the virtual address of the data access demand matches the virtual address of any of the entries in the virtual cache, and if so, determine whether any of those matching virtual address entries have a matching context tag.].

Claims 6-7 and claims 11-12 are similar.

Claims 3, 5, 8, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al.(2020), and further in view of Mukherjee et al.(20150134931), and further in view of Williamson et al.(20060236074).

As per claim 3, the rejection of claim 2 is incorporated, in addition, Campbell does not explicitly disclose the following, however Williamson discloses:
wherein the virtual memory address comprises an index portion(Williamson, [0043 -- The tag portion of the virtual address 81 along with information from the ASID/PID is then converted to a hash value by hash generator 82. The tag portion of the virtual address in this embodiment is 19 bits wide and it is converted to a 6 bit wide hash value. This value is then compared with the four hash values stored in hash buffer 80 that are indicated as appropriate by the index portion of the virtual address. ]); 
wherein to use the received virtual memory address and the received TC to perform the allocation of the entry and to use the received virtual memory address and the Atty Docket: VENT. 012228 received TC in the correct determination of whether the access hits in the data cache memory: the control logic hashes at least a portion of the received TC and the index portion of the received virtual memory address to form a set index to select a set of entries of the data cache memory(Williamson, [0047 -- The advantage of such an arrangement is that as the hash values are smaller than the traditional tag values, they can be arranged in the hash buffers such that they are easy to access. In the embodiment shown in FIG. 11 they are arranged in each of four ways in two 16.times.32 bit structures (each hash value being 8 bits in total consisting of 6 bits of hash vale and a secure valid bit and a non-secure valid bit). The 16 rows are indexed by 11:8 bits and bit 12 is used to select between the two 16.times.32 structures.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Williamson into the system of Campbell for the benefit of the data item location is accurately indicated using an address indicator of fewer bits and the manipulation and comparison are enabled in a shorter time using less circuit area.


As per claim 5, the rejection of claim 1 is incorporated, in addition, Campbell does not explicitly disclose the following, however Williamson discloses:
herein the virtual memory address comprises a tag portion; wherein the control logic is further configured to: hash at least a portion of the received TC and the received tag portion of the virtual memory address to generate a hashed tag; wherein the data cache memory is organized as a set associative cache having a plurality of ways; and wherein the control logic is further configured to: with each allocation of an entry of the data cache memory: include the hashed tag in the entry; and Atty Docket: VENT. 012229 with each access of the data cache memory: use the hashed tag to select a way of the plurality of ways(Williamson, [0043 -- The tag portion of the virtual address 81 along with information from the ASID/PID is then converted to a hash value by hash generator 82. The tag portion of the virtual address in this embodiment is 19 bits wide and it is converted to a 6 bit wide hash value. This value is then compared with the four hash values stored in hash buffer 80 that are indicated as appropriate by the index portion of the virtual address. ]).

Claims 8 and 10 and claims 13 and 15 are similar.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132